           Case 2:19-cv-01859-RSM-BAT Document 75 Filed 03/01/21 Page 1 of 4




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DAVID ALLEN GILLUM,

 9                              Plaintiff,                  CASE NO. C19-1859-RSM-BAT

10           v.                                             ORDER SETTING JURY TRIAL
                                                            AND PRETRIAL DEADLINES
11   CAPTAIN DEAN OWENS, et al.,

12                              Defendants.

13          The Court has reviewed the parties’ Joint Status Report (Dkt. 74), schedules this case for
14   a jury trial, and ORDERS the following pretrial schedule:
15                                   Event                                         Date
16      Deadline for filing motion to join parties                              6/15/2021
17      Deadline for amending pleadings                                         6/15/2021
18
        Disclosure of expert testimony under FRCP 26(a)(2)                      11/23/2021
19
        Disclosure of rebuttal expert testimony under FRCP 26(a)(2)             12/7/2021
20
        All motions related to discovery must be filed by                       11/15/2021
21
        Discovery completed by                                                  12/14/2021
22
        Dispositive motions deadline                                             1/4/2022
23
        All Daubert motions must be filed by (same as dispositive)               1/4/2022


     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 1
           Case 2:19-cv-01859-RSM-BAT Document 75 Filed 03/01/21 Page 2 of 4




 1      Mediation (pursuant to LCR 39.1(c)) deadline                               1/14/2022

 2      Plaintiff’s CR 16 Pretrial Statement due                                   1/17/2022

 3      Defendant’s CR 16 Pretrial Statement due                                   1/26/2022

 4      All motions in limine must be filed by this date and noted on              1/31/2022
        the motion calendar no later than the second Friday after filing
 5      Agreed CR 16.1 Pretrial Order due                                          2/21/2022

 6      Pretrial conference scheduled in Courtroom 13206                      To be Determined

 7      Jury Trial before District Judge Ricardo S. Martinez                       3/14/2022
        Estimated trial length: Five (5) days
 8      Courtroom 13206         9:00 a.m.

 9          This order sets firm dates that can be changed only by order of the Court, not by
10   agreement of counsel for the parties. The Court will alter these dates only upon good cause
11   shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
12   any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
13   holiday, the act or event shall be performed on the next business day.
14          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must
15   notify Deputy Clerk Andy Quach in writing within 10 days of the date of this Order and must set
16   forth the exact nature of the conflict. A failure to do so will be deemed a waiver. Counsel must
17   be prepared to begin trial on the date scheduled, but it should be understood that the trial may
18   have to await the completion of other cases.
19                                DISCOVERY AND COOPERATION
20          The parties’ initial disclosure deadline is April 1, 2021. As required by CR 37(a), all
21   discovery matters are to be resolved by agreement if possible. If there is a dispute the parties
22   believe can be resolved through a phone conference with the court, the parties should contact
23   Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@wawd.uscourts.gov, as soon as


     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 2
             Case 2:19-cv-01859-RSM-BAT Document 75 Filed 03/01/21 Page 3 of 4




 1   possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

 2   required by CR 16.1, except as ordered below.

 3                      PRETRIAL STATEMENTS, ORDERS, AND EXHIBITS

 4           The parties shall submit their respective pretrial statements and the agreed pretrial order

 5   in conformity with CR 16 and CR 16.1. The original and one copy of the trial exhibits are to be

 6   delivered to Judge Martinez's chambers on the date the pretrial order is due. Each exhibit shall

 7   be clearly marked. The Court hereby alters the CR 16.1 procedure for numbering exhibits:

 8   plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendants’ exhibits shall

 9   be numbered consecutively beginning with the next number not used by plaintiff. Duplicate

10   documents shall not be listed twice. Once a party has identified an exhibit in the pretrial order, it

11   may be used by any party. Each set of exhibits shall be submitted in a three-ring binder with

12   appropriately numbered tabs.

13                                           PRIVACY POLICY

14           Under LCR 5.2(a), parties must redact the following information from documents and

15   exhibits before they are filed with the Court:

16       ∗ Dates of Birth – redact to the year of birth, unless deceased.
         ∗ Names of Minor Children – redact to the initials, unless deceased or currently over the
17         age of 18.
         ∗ Social Security or Taxpayer ID Numbers – redact in their entirety
18       ∗ Financial Accounting Information – redact to the last four digits.
         ∗ Passport Numbers and Driver License Numbers – redact in their entirety.
19
                                                SETTLEMENT
20
             The Court designates this case for mediation under LCR 39.1(c) and the parties are
21
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s
22
     counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@
23
     wawd.uscourts.gov, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the

     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 3
           Case 2:19-cv-01859-RSM-BAT Document 75 Filed 03/01/21 Page 4 of 4




 1   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 2   appropriate.

 3          DATED this 1st day of March, 2021.

 4

 5                                                      A
                                                        BRIAN A. TSUCHIDA
 6                                                      Chief United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 4
